  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )        CRIMINAL ACTION NO.
     v.                         )          2:18cr243-MHT
                                )               (WO)
WILLIAM DCORY MAURICE           )
EASTERLY                        )


                      OPINION AND ORDER

    Defendant William Dcory Maurice Easterly moved to

suppress   evidence   and    statements    seized    pursuant     to

Title III orders.     This case is before the court on the

recommendation of the United States Magistrate Judge

that defendant Easterly’s motion to suppress be denied.

There are no objections to the recommendation.             Upon an

independent and de novo review of the record, it is

ORDERED as follows:

    (1) The    recommendation       of    the     United     States

Magistrate Judge (doc. no. 172) is adopted.

    (2) The   motion    to    suppress    (doc.     no.    103)   is

denied.

    DONE, this the 14th day of December, 2018.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
